PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WANG, et al 
Application No. 16/626,010
Filed: 23 Dec 2019
For: FACTOR IX-TRANSFERRIN FUSION PROTEINS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.137(a), to revive the above-identified application, filed March 25, 2022.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed August 6, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 9, 2021.  A Notice of Abandonment was mailed March 2, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $1050, and;
(3) a statement of unintentional delay.  

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-1600.

This application is being referred to Technology Center Art Unit 1654 for further processing of the response filed March 25, 2022, in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET